Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Hospicio San Martin, Date: August 22, 1995
Petitioner,

Docket No. C-95-149
Decision No. CR387

-v-

Health Care Financing
Administration.

DECISION

I am dismissing the request for hearing that Petitioner made
in this case. Petitioner made the request untimely and has
no right to a hearing. Furthermore, Petitioner has not shown
good cause for making the untimely request.

I. Background

On June 27, 1995, Petitioner submitted a request for an
extension of time in which to file a hearing request with the
Civil Remedies Division of the Departmental Appeals Board
(DAB). I have determined to treat this document as a request
for a hearing. On July 21, 1995, I held a prehearing
conference. The Health Care Financing Administration (HCFA)
advised me that it wished to move to dismiss Petitioner's
request for a hearing. I directed HCFA and Petitioner to
file briefs and exhibits addressing the issue of whether I
should grant a hearing to Petitioner. HCFA and Petitioner
each filed a memorandum, accompanied by exhibits.!

' HCFA submitted seven exhibits with its motion to
dismiss (HCFA Exs. 1 - 6, 8). HCFA did not submit an exhibit
that it designated as HCFA Ex. 7. HCFA did not submit any
exhibits with its "Reply to Petitioner's Motion in Compliance

of Order." Petitioner submitted seven exhibits with its
"Motion in Compliance of Order." It designated these
exhibits as exhibits "A" through "G." I have redesignated

these exhibits as P. Exs. 1 - 7. I hereby admit into
evidence HCFA Exs. 1 - 6 and 8, and P. Exs. 1 - 7.
2
Il. ssue findi fact and ions w

The issues in this case are whether Petitioner made its
request for a hearing timely, and whether, assuming
Petitioner did not make its request timely, good cause exists
to grant Petitioner a hearing. I make the following findings
of fact and conclusions of law. After each finding or
conclusion, I cite to the page or pages in this decision at
which I discuss the finding or conclusion in detail.

1. Petitioner would have had a right to a hearing in
this case had it made its request by May 4, 1995, within 65
days from the date it received a notice from HCFA that HCFA
was terminating Petitioner's participation in the Medicare
program. Pages 5 - 6.

2. Petitioner did not make its request for a hearing by
May 4, 1995. Pages 5 - 6.

3. Petitioner does not have a right to a hearing. Pages
5 - 6.

4. Petitioner did not prove that it was misled by HCFA
into making its request for a hearing out of time.
Pages 6 - 8.

5. Petitioner did not prove that it was prevented from
making a timely request for a hearing by circumstances beyond
its ability or control. Pages 6 - 8.

6. Petitioner did not establish good cause for making
its request for a hearing out of time. Pages 6 - 8.

III. Analysis
A. Governing law

The process by which a provider that is affected by a
determination made by HCFA may request a hearing from that
determination is governed by regulations contained in 42
C.F.R. Part 498. In order to be entitled to a hearing, an
affected provider must make its request within 60 days from
the date that the provider receives notice from HCFA of
HCFA's determination. 42 C.F.R. § 498.40(a)(2). A provider
who does not make a timely hearing request is not entitled to
a hearing.

A provider is presumed to have received a notice of a
determination by HCFA five days from the date of the notice,
unless there is a showing that the provider actually received
the notice at an earlier or later date. 42 C.F.R. §§
3

498.22(b) (3); 498.40(a)(2). Thus, absent proof that a
provider actually received notice earlier or later than five
days from the date of the notice letter, the provider must
make its request for a hearing within 65 days of the notice,
in order to be entitled to a hearing.

An administrative law judge has limited discretion to extend
the time within which a provider may file a request for a
hearing. 42 C.F.R. § 498.40(c)(1),(2). An extension may be
granted based only on proof by the provider that good cause
exists for not having made a hearing request on time. Id.

The regulations do not define the term "good cause." The
term has been held to mean circumstances beyond the ability
of the provider to control, which intervened to prevent the
provider from making a timely hearing request. See Mira
Tomesevic, DAB CR17 (1989).

In its brief, Petitioner appears to argue that the standard
for good cause is contained in 42 C.F.R. § 473.22. This
regulation governs requests for hearings from determinations
made by peer review organizations, and not HCFA. It is not
directly applicable to this case. However, the examples of
what constitutes good cause contained in 42 C.F.R. §
473.22(b)(1) ~ (8) all are examples of circumstances that
would be beyond the ability of a party requesting a hearing
to control, and which would prevent that party from
requesting a hearing in time. Thus, these examples are
consistent with the definition of good cause that I found in
Tomesevic, and which I apply here.

B. Summary of the relevant facts

I summarize the relevant facts as follows. On March 1, 1995,
HCFA notified Petitioner that it was terminating Petitioner's
participation in the Medicare program. HCFA Ex. 1; P. Ex. 1.
In that letter, HCFA advised Petitioner that Petitioner could
request a hearing before an administrative law judge, if it
believed that HCFA's determination was not correct. HCFA Ex.
1; P. Ex. 1 at 2. HCFA advised Petitioner that the
regulations that governed the hearing process are at 42
C.F.R. § 498.40 et seq. Id. HCFA advised Petitioner also
that Petitioner must file a written request for a hearing no
later than 60 days from Petitioner's receipt of the notice
letter. Id.

Petitioner does not deny receiving the notice letter from
HCFA. Indeed, by making its copy of the letter an exhibit,
Petitioner admits having received it. See P. Ex. 1.
Petitioner has not acknowledged the date on which it received
the letter. Petitioner does not deny that it made its
4

request for a hearing more than 60 days from the date it
received the notice of termination from HCFA.

In the weeks following Petitioner's receipt of the notice of
termination, Petitioner communicated with HCFA, both in
writing and in conversations between Petitioner's director,
Edwin Arroyo, M.D., and HCFA's representatives. The written
communications are in the exhibits which I have received into
evidence. For purposes of deciding this case, I am accepting
as true Petitioner's representations concerning the
conversations that Dr. Arroyo had with HCFA's
representatives.

On March 16, 1995, Dr. Arroyo visited HCFA's regional office
in New York. HCFA Ex. 2; P. Exs. 2, 3. Dr. Arroyo was not
told by HCFA's representatives that he could make a hearing
request in person, on behalf of Petitioner, during his visit.

On May 16, 1995, Dr. Arroyo wrote to HCFA's regional office.
HCFA Ex. 4; P. Ex. 4. In that letter, Dr. Arroyo noted that,
on March 20, 1995, after his visit to the New York regional
office, HCFA's representatives had advised him by telephone
that they had reviewed documents supplied to HCFA by
Petitioner. HCFA Ex. 4; P. Ex. 4 at 1. He acknowledged
that, on that date, HCFA's representatives had told him that
the determination to terminate Petitioner's participation in
Medicare remained in effect. Id.

Dr. Arroyo stated that "we did not take the decision of

appeal, because . . . [HCFA's representatives) indicated [to]
us that our hospice had a priority position in being revised
(sic) at this time for a new certification." HCFA Ex. 4 at

2; P. Ex. 4 at 2. He stated further that, on May 15, 1995,
he had called HCFA's representative to request a new survey,
but had been advised that a new survey was not scheduled,
"because HCFA considered the revisit of 26th of January as
the last chance, and that our hospice was the last one of the
survey list." Id. Dr. Arroyo again stated that Petitioner
had corrected outstanding deficiencies. He complained also
about the way in which HCFA had conducted its last survey of
Petitioner. Finally, Dr. Arroyo requested that HCFA's
representative analyze Petitioner's situation, and in essence
requested that HCFA schedule a new survey of Petitioner. Id.

On May 30, 1995, Dr. Arroyo wrote to HCFA, on behalf of
Petitioner, requesting an extension of time within which to
request a hearing. HCFA Ex. 5. In that letter, Dr. Arroyo
asserted two reasons for Petitioner not making a timely
request for a hearing. First, Dr. Arroyo asserted that,
since early 1995, Petitioner had attempted to convince HCFA
that there were errors in both the survey process and in the
findings on which HCFA based its determination to terminate
5

Petitioner's participation in Medicare. Id. Dr. Arroyo
asserted that Petitioner had been unable to find information
that was relevant to its assertions about HCFA's
determination to terminate Petitioner's participation in
Medicare, until recently. Id.

Second, Dr. Arroyo asserted that he had been suffering from
an old cardiac condition which had kept him out of his
office. HCFA Ex. 5 at 1. Dr. Arroyo averred that the person
whom he had left in charge in his absence had left his
position in April 1995 without locating the information with
which Petitioner could demonstrate the alleged errors in the
survey process and findings. Id.

On June 21, 1995, HCFA responded to Dr. Arroyo's May 30, 1995
letter requesting an extension of time to submit a hearing
request. HCFA Ex. 6; P. Ex. 7. In that letter, HCFA advised
Petitioner that HCFA was unaware of provisions in the
regulations permitting an extension of time for requesting a
hearing. HCFA advised Petitioner to request a hearing with
an administrative law judge and to request the administrative
law judge to grant Petitioner a hearing, notwithstanding the
fact that the request would be untimely. Id.

On June 27, 1995, Dr. Arroyo wrote to the DAB on behalf of
Petitioner, requesting an extension of time within which to
make a request for a hearing. In that letter, Dr. Arroyo
asserted four reasons for not making a hearing request
timely. First, he reiterated that Petitioner had experienced
difficulties in compiling information to demonstrate that
HCFA had made errors in its determination to terminate
Petitioner's participation in Medicare. Second, Dr. Arroyo
asserted again that Petitioner had been hampered in its
efforts to identify the alleged errors by Dr. Arroyo's
medical condition and by the departure in April of the
individual whom Dr. Arroyo had designated as his replacement.
Third, Dr. Arroyo asserted that, as of the date of his
letter, Petitioner had information to show that HCFA had
erred in its determination to terminate Petitioner's
participation in Medicare. Finally, Dr. Arroyo asserted that
Petitioner had been delayed in requesting a hearing by the
failure of HCFA to respond quickly to Dr. Arroyo's May 30,
1995 letter to HCFA.

c. Analysis e facts and

From the foregoing facts and law, I conclude that Petitioner
is not entitled to a hearing because it did not make its
request for a hearing timely. I conclude also that
Petitioner has not shown that it was prevented from making a
timely request for a hearing by circumstances that were
beyond its ability to control. Therefore, I conclude that
6

Petitioner has not established good cause to extend the
period within which it may make a request for a hearing.

Pursuant to 42 C.F.R. § 498.40, Petitioner would have been
entitled to a hearing had it made its request by May 4, 1995.
That date is 65 days from the date of HCFA's notice of
termination. Petitioner did not do so. Even if I construe
Petitioner's May 30, 1995 letter to HCFA as constituting a
hearing request, Petitioner made that request more than three
weeks after the deadline for requesting a hearing.

Petitioner has not demonstrated that it was prevented from
making a timely hearing request by circumstances beyond its
ability to control. In deciding that Petitioner has not
demonstrated good cause, I have considered two arguments that
Petitioner makes to justify its untimely request for a
hearing. These are that Petitioner was:

© misled by HCFA into believing that it would be
granted an extension of time to make its request for a
hearing.

© unable to make a timely hearing request because of
the health problems of its director, Dr. Arroyo.

The notice which HCFA sent to Petitioner on March 1, 1995
explicitly told Petitioner that it had 60 days to request a
hearing. HCFA Ex. 1; P Ex. 1. There is nothing ambiguous or
misleading about the notice.

There were no communications between HCFA and Petitioner
after March 1, 1995 which might have misled Petitioner into
believing that it should defer making its hearing request
beyond 60 days or that it would be granted an extension of
time within which to request a hearing. The communications
which Petitioner identified as having occurred in March 1995
did not address the issues of whether or when Petitioner
should make a hearing request.

Dr. Arroyo's May 16, 1995 letter to HCFA, which he wrote
after the deadline for requesting a hearing had passed, does
not demonstrate that Petitioner was misled by HCFA into not
requesting a timely hearing. In that letter, Dr. Arroyo
asserts that Petitioner had not requested a hearing,
allegedly because HCFA had assured Petitioner that it enjoyed
a priority for a survey to determine whether it met Medicare
participation requirements. Dr. Arroyo neither states nor
suggests that HCFA told Petitioner that it should not make a
request for a hearing, or that it would be recertified. At
most, Dr. Arroyo's statement suggests that Petitioner may
7

have elected to forego making a request for a hearing because
it thought that HCFA would resurvey it promptly.”

Assuming that Dr. Arroyo's characterization of what he was
told by HCFA is true, that does not establish that HCFA
misled Petitioner into believing that it should not request a
hearing. HCFA did not encourage Petitioner to forego
requesting a hearing. HCFA did not provide any assurances to
Petitioner that Petitioner would be recertified at an early
date if it did not request a hearing. Even if HCFA may have
misled Petitioner into concluding that it enjoyed a priority
for a resurvey, HCFA did not assure Petitioner that it would
be recertified or that there would be any benefit accruing to
Petitioner in not timely requesting a hearing.

The first communication which Petitioner has identified as
addressing the subject of an extension of time within which
to request a hearing was Dr. Arroyo's May 30, 1995 letter.
Dr. Arroyo wrote that letter more than three weeks after 60
days from the date that HCFA sent the notice of termination
to Petitioner. The letter does not contain anything to
support a conclusion that Petitioner had been misled into
believing that it did not have to make a timely request for a
hearing.

The June 21, 1995 letter, which HCFA sent to Petitioner in
response to Dr. Arroyo's May 30, 1995 letter, did not mislead
Petitioner into delaying its request for a hearing. HCFA
sent that letter to Petitioner many weeks after the deadline
for requesting a hearing had elapsed. The letter responded
to Petitioner's acknowledgment that Petitioner had failed to
make a timely hearing request. The letter advised Petitioner
to address its request for an extension of time to an
administrative law judge. Petitioner responded to that
advice by promptly making a request to the DAB for an
extension of time.

2? Dr. Arroyo's May 16, 1995 letter does suggest some
confusion as to HCFA's survey and certification process. It
is apparent from the letter that HCFA communicated to
Petitioner that it would not resurvey Petitioner to determine
whether Petitioner had corrected outstanding deficiencies,
because HCFA had terminated Petitioner's participation in
Medicare. However, HCFA's decision to not reopen its
determination to terminate Petitioner's participation by
conducting a resurvey, does not preclude Petitioner from
making a new application to HCFA to be certified as a
provider.
8

Petitioner has not shown that Dr. Arroyo's illness prevented
Petitioner from making a timely request for a hearing. Based
on Dr. Arroyo's assertions concerning the effects of his
illness, it would appear that his illness may have hampered
Petitioner's efforts to develop evidence refuting HCFA's
conclusion that termination was appropriate. But Petitioner
has not shown (or even asserted) that Dr. Arroyo's illness
waS so severe as to prevent Petitioner from making a request
for a hearing. Indeed, Dr. Arroyo personally visited HCFA's
New York regional office in March 1995, after having received
the notice of termination. Thus, Dr. Arroyo's activities
after having received the termination notice from HCFA
suggest that he was capable of assisting Petitioner in making
a request for a hearing.

III. Conclusion

I conclude that Petitioner is not entitled to a hearing.
Petitioner has not shown good cause for failing to make a
timely hearing request. Therefore, I dismiss Petitioner's
request for a hearing.

/s/

Steven T. Kessel
Administrative Law Judge
